Citation Nr: 0422671	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961; he died in July 2002.  The appellant is the veteran's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the VA Regional Office (RO) 
in Denver, Colorado, which denied the claim for pension 
benefits.  

In her June 2003 appeal, the appellant raised the issue of 
entitlement to medical reimbursement for private 
hospitalization in April 2002.  The record indicates that 
this claim was referred to the VA Medical Center in Denver.   
In August 2004, the Board received a letter from the 
appellant that appears to disagree with a letter from the 
Denver VAMC; however, the claims file does not contain any 
letter from the Denver VAMC.  The RO should forward this 
letter to the Denver VAMC for appropriate action. 


FINDING OF FACT

The veteran served on active duty from June 24, 1957 to June 
12, 1961, and did not serve in the Republic of Vietnam.  


CONCLUSION OF LAW

The veteran does not have qualifying wartime service for 
pension benefits.  38 U.S.C.A. § 1521, (West 2002); 38 C.F.R. 
§§ 3.2, 3.3, 3.6 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  In this case, the RO 
informed the appellant that her claim was denied because 
under applicable VA law, the veteran did not have the 
requisite wartime service.  In a case such as this, where the 
pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Further, the duty to 
notify and assist is not required in such an instance.  See 
VAOPGCPREC 5-2004.  Accordingly, the Board has decided the 
appeal on the current record without any further 
consideration of the VCAA, and will deny the veteran's claim 
solely because of a lack of entitlement under the law.

The veteran's DD Form 214 reflects active service in the 
United States Navy beginning on June 24, 1957 and ending on 
June 12, 1961.  The record shows a total of 3 years, 11 
months and 19 days of service.  

The veteran died on July [redacted], 2002.  The death certificate 
lists respiratory failure and pneumonia as the cause of the 
veteran's death, and chronic obstructive pulmonary disorder 
is listed as a significant condition.  In August 2002, the 
appellant filed a claim alleging entitlement to nonservice-
connected death pension benefits.  She specifically indicated 
that she was not claiming that the cause of the veteran's 
death was due to service.  

Death pension is a benefit payable by VA to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§ 3.4.  Basic entitlement to death pension exists if the 
veteran: was a veteran of a period war who had qualifying 
wartime service or was a veteran of a period of war who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  Qualifying wartime service is that service 
specified in 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) 
and means that the veteran served in the active military, 
naval or air service - (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  The qualifying periods of war are the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era and the Persian Gulf War.  See 38 U.S.C.A. § 101; 
38 C.F.R. § 3.3(a)(3).  

Under 38 C.F.R. § 3.2(e), the Korean conflict covers the 
period beginning on June 27, 1950 and ending on January 31, 
1955.  Under 38 C.F.R. § 3.2(f), the Vietnam era covers the 
period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a veteran who served in the 
Republic of Vietnam during that period.  In all other cases, 
the Vietnam era is the period beginning on August 5, 1964, 
and ending on May 7, 1975, inclusive, in all other cases.

A review of the file does not show that the veteran was 
receiving service-connected disability compensation at the 
time of his death, and the appellant explicitly stated that 
she was not alleging service connection for the cause of the 
veteran's death.  Further, the veteran's active service was 
after the Korean conflict.  The veteran was discharged after 
the February 28, 1961 beginning date for the Vietnam era, but 
there is no evidence that he served in the Republic of 
Vietnam during that period.  Therefore, the veteran's service 
ending in June 1961 did not end during the period beginning 
August 5, 1964 for those who were not in the Republic of 
Vietnam.  

The appellant submitted information regarding an incident in 
1958 that involved the U.S. Taiwan Patrol Force.  The 
appellant contends that the veteran served onboard a ship 
that took part in this incident.  She argues that the 
incident constitutes wartime service.  The Board acknowledges 
the veteran's service during this tense time period.  
Unfortunately, VA is bound by the periods of wartime service 
as defined by the statute and regulations as set forth at 38 
U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).   Accordingly, the 
incident is not considered part of wartime service as set 
forth by law.  Thus, the Board finds that the veteran did not 
have wartime service.

Therefore, in the absence of service by the veteran during a 
period of war, the basic criteria for eligibility for 
nonservice-connected death pension benefits are not met.  
Accordingly, there is no legal basis to grant this claim.  As 
the law, rather than the evidence, is dispositive in this 
case, the claim is denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Entitlement to basic eligibility for pension benefits has not 
been established, and the appeal is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



